Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 10/07/2020 have been considered.
 Applicant’s arguments with respect to claims 1-13 are moot because the arguments do not apply to the new reference and new interpretation of the references being used in the current rejection.
Note, based on the claim amendments, a new interpretation of JangJian has been applied for independent claims 1 and 8. Furthermore, the claim amendments necessitated an updated search and new prior art Arnold et al. (US 20150221547 A1; hereinafter “Arnold”) was found.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a top surface of the dielectric” in lines 4 and 7.  It is unclear if they are referring to the same top surface of the dielectric. For examination purpose, this claim in line 7 will be interpreted as “the top surface of the dielectric”.
Furthermore, Claim 1 recites “the metal nitride” in line 11. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this claim will be interpreted as “the metal nitride layer”, based on the same phrase cited in line 10.
Dependent claims 2-7 are rejected based on their dependency on the rejected base claim, i.e., claim 1.
Claim 2 recites “the ILD” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this claim limitation will be interpreted as “the ILD layer” based on line 13 of claim 1 (“an interlayer dielectric (ILD) layer”), upon which the claim depends.
Dependent claim 4 is rejected based on their dependency on the rejected base claim, i.e., claim 2.

Claim 8 recites the limitation "the metal oxide layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose, this claim limitation will be interpreted as “the metal carbide layer” based on line 5.
Dependent claims 9-13 are rejected based on their dependency on the rejected base claim, i.e., claim 8.
Claim 9 recites “a metal oxide layer interposed between the liner and the metal carbide layer” which contradicts with the claim limitation cited in line 5 of claim 8 (i.e., “a metal carbide layer disposed on and in contact with a top surface of the liner”), upon which claim 9 depends. Claim 8 requires metal carbide layer to be in contact with a top surface of the liner. Therefore, claiming “a metal oxide layer interposed between the liner and the metal carbide layer” contradicts claim 8 and causes ambiguity in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold et al. (US 20150221547 A1; hereinafter “Arnold”).

In re Claim 8, Arnold discloses an interconnect structure (fig. 8), comprising: 
first conductive structures 34 embedded in a first dielectric 30 over a substrate 10 (¶ 0023); 
an etch stop layer 40 (fig. 5; ¶ 0039, 0026, 0028; layer 40 has etch selectivity over layer 50. Thus layer 40 can functions as an etch stop layer) disposed on and in contact with a top surface of the first dielectric 30; 
a liner 50 disposed on and in contact with a top surface of the etch stop layer 40 (¶ 0028); 
a metal carbide layer 60 (¶ 0029-0030) disposed on and in contact with a top surface of the liner 50, wherein an entire portion of the metal carbide layer 60 is above the top surface of the liner 50; 
a second dielectric 70 (¶ 0052) disposed on the metal oxide layer 60 (as best understood, “the metal carbide layer”); 
second conductive structures (42 and portions of metal interconnect structures 62) (hereinafter “Cond2”) (¶ 0052) in physical contact with the first conductive structures 34 and partially within the metal carbide layer 60, the liner 50, the etch stop layer 40, and the second dielectric 70; and 
third conductive structures (uppermost portions of the metal interconnect structures 62) embedded in the second dielectric 70 and in physical contact with the second conductive structures (“Cond2”).  

In re Claim 13, Arnold discloses the interconnect structure of claim 8 (fig. 8), wherein the metal carbide layer 50 comprises chromium (Cr), aluminum (Al), titanium (Ti) (¶ 0030; “the metallic hard mask layer 60 include W, Ti, Ta, Al, Ni, Co, Au, and Ag”), tin (Sn), zinc (Zn), magnesium (Mg), silver (Ag), nickel (Ni), molybdenum (Mo), or a combination thereof.


Claim(s) 1, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JangJian et al. (US 2016/0111325 A1; hereinafter “JangJian”).

In re claim 1, JangJian discloses an integrated circuit, comprising: 
a substrate 20 (¶ 0014); 
a dielectric 24 (¶ 0016) disposed on the substrate 20 and comprising contact structures 28 (¶ 0017), wherein top surfaces of the contact structures 28 are coplanar with a top surface of the dielectric 24; and 
an interconnect structure (Interconnect layer has been interpreted as layers above dielectric layer 24; labeling as "Int_C" hereinafter) coupled to the contact structures 28, the interconnect structure ("Int_C") comprising: 
an etch stop layer (26, 30) (¶ 0018) positioned on and in contact with a top surface of the dielectric 24; 
a carbide liner 40a (¶ 0023) positioned on and in contact with a top surface of the etch stop layer (26, 30); and 
a metal nitride layer 40b (¶ 0025) positioned on and in contact with a top surface of the carbide liner 40a, wherein an entire portion of the metal nitride 40b is above the top surface of the carbide liner 40a; 
42 (¶ 0034) positioned on the metal nitride layer 40b; and 
a conductive via (32, 48) (¶ 0020, 0039) traversing through the ILD layer 42, the metal nitride layer 40b, the carbide liner 40a, and the etch stop layer (26, 30).

In re claim 6, JangJian discloses the integrated circuit of claim 1 (fig. 12), wherein each of the etch stop layer (26, 30), the carbide liner 40a, and the metal nitride layer 40b have a planar topography is parallel to the top surfaces of the contact structures 28.

In re claim 7, JangJian discloses the integrated circuit of claim 1 (fig. 12), wherein the metal nitride layer 40b comprises chromium, aluminum, titanium, tin, zinc, magnesium, silver, nickel, molybdenum, or combinations thereof (“The metal in etch stop layer 40b may include Al, Cu, Mn, or combinations thereof”; ¶ 0025).

In re claim 8, JangJian discloses an interconnect structure (fig. 12), comprising:
first conductive structures 32 (¶ 0020) embedded in a first dielectric 30 (¶ 0018) over a substrate 20 (¶ 0014); 
an etch stop layer 40a (¶ 0023) disposed on and in contact with a top surface of the first dielectric 30; 
a liner 40b (¶ 0025) disposed on and in contact with a top surface of the etch stop layer 40a; 
a metal carbide layer 40c (¶ 0030) disposed on and in contact with a top surface of the liner 40b, wherein an entire portion of the metal carbide layer 40c is above the top surface of the liner 40b; 
42 (¶ 0034) disposed on the metal oxide layer 40c (as best understood, “the metal carbide layer”); 
second conductive structures 48 (¶ 0039) in physical contact with the first conductive structures 32 and partially within the metal carbide layer 40c, the liner 40b, the etch stop layer 40a, and the second dielectric 42; and 
third conductive structures 50 (¶ 0039) embedded in the second dielectric 42 and in physical contact with the second conductive structures 48.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JangJian as applied to claim 1 above and further in view of Arnold.

In re claim 3, JangJian discloses the integrated circuit of claim 1 outlined above.
JangJian does not expressly disclose wherein the carbide liner has a thickness between about 3 nm and about 8 nm.
In the same field of endeavor, Arnold discloses an interconnect structure (fig. 8) comprising a liner 50, wherein the liner 50 has a thickness from 3 nm to 30 nm (¶ 0028) which Arnold discloses lesser and greater thicknesses can also be employed (¶ 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold to form the liner with a thickness between about 3 nm and about 8 nm in the device of JangJian in order to protects the underlying interlevel dielectric material from damage, moisture, and/or chemical exposure during subsequent processing steps (¶ 0028 of Arnold).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JangJian as applied to claim 1 above.

In re claim 5, JangJian discloses the interconnect structure (fig. 12) of claim 1, wherein the conductive via (32, 48) have substantially vertical sidewalls with a sidewall angle is less than 900, this overlaps with the claimed range from about 70° to about 80°.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JangJian and form a sidewall of the conductive via forms an angle with a horizontal axis in a range from about 70° to 
MPEP § 2144.05 states in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
MPEP § 2144 notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Furthermore, referring to MPEP § 2144.05, “...the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 fora discussion of criticality and unexpected results.)

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold as applied to claim 8 above and further in view of Stocks et al. (US Patent No. 5,882,535 A; hereinafter “Stocks”).

In re claim 10, Arnold discloses the interconnect structure of claim 8 (fig. 8), wherein a ratio of a top width (e.g. width of the conductive structure 62) to a bottom width (e.g. width of the conductive structure 62) of the second conductive structures (42, 62) is more than 1.
Arnold does not expressly disclose wherein a ratio of a top width to a bottom width of the second conductive structures is between about 2 and about 3.
In the same field of endeavor, Stocks discloses a semiconductor device (fig. 11) wherein a ratio of a top width to a bottom width of a conductive structure, i.e., via 70 is between 2 to 10 (col. 7, 2nd paragraph), which encompasses the claimed range between about 2 and about 3.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, Obviousness of Ranges.
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Stocks with Arnold and form the second conductive structures with a top width to bottom width ratio between about 2 and about 3 in order to conveniently form the contact via and have a better gap filling property of the contact via and thus meeting the requirements with respect to speed and resistance (col. 4, 1st paragraph of Stocks).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, as applied to claim 8 above.

In re claim 11, Arnold discloses the interconnect structure of claim 8 (fig. 8), wherein the liner 50 has a thickness from 3 nm to 30 nm (¶ 0028) which encompasses the claimed range between about 3 nm to about 8 nm. Arnold discloses lesser and greater thicknesses can also be employed (¶ 0028).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Arnold to form the liner with a thickness between about 3 nm and about 8 nm in order to protects the underlying interlevel dielectric material from damage, moisture, and/or chemical exposure during subsequent processing steps (¶ 0028 of Arnold).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JangJian as applied to claim 8 above.

In re claim 12, JangJian discloses the interconnect structure of claim 8 (fig. 12), wherein the first conductive structures 28 comprise a material selected from tungsten, aluminum, copper, titanium, tantalum, titanium nitride, tantalum nitride, alloys therefore, and/or multi-layers thereof (¶ 0017) and the second conductive structures 32 comprise a copper-containing material (e.g., 48 comprise a conductive material such as copper, a copper alloy, nickel, gold, tungsten, aluminum (¶ 0039). Thus JangJian discloses wherein the first conductive structures comprise a conductive material which is same or different from the second conductive structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JangJian and form the first conductive structures comprising a conductive material different from the second conductive structures in order to control the resistance of the metal lines at different levels.
MPEP § 2144.07 states it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, as applied to claim 8 above and further in view of JangJian et al. (US 2016/0111325 A1; hereinafter “JangJian”).

In re claim 12, Arnold discloses the interconnect structure of claim 8 (fig. 8), wherein the first conductive structures 34 comprise any metal interconnect structure known in the art (¶ 0025) and the second conductive structures (e.g. 42) comprising copper, tungsten, or aluminum (fig. 7, ¶ 0050; “The conductive fill material can include, for example, copper, tungsten, or aluminum”). 
However, Arnold does not expressly disclose wherein the first conductive structures comprise a conductive material different from the second conductive structures.  
In the same field of endeavor, JangJian discloses an interconnect structure (fig. 12), wherein the first conductive structures 28 comprise a material selected from tungsten, aluminum, copper, titanium, tantalum, titanium nitride, tantalum nitride, alloys therefore, and/or 32 comprise a copper-containing material (e.g., inner material 36 of the second conductive structures 32 comprise a copper-containing material; ¶ 0020) and the second conductive structures 48 comprise a conductive material such as copper, a copper alloy, nickel, gold, tungsten, aluminum (¶ 0039). Thus JangJian discloses wherein the first conductive structures comprise a conductive material which is same or different from the second conductive structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of JangJian into Arnold and form the first conductive structures comprising a conductive material different from the second conductive structures in order to control the resistance of the metal lines at different levels.
MPEP § 2144.07 states it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Allowable Subject Matter
Claims 14-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893